COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00506-CR


JESSE JUNIOR CASTRO                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                      TRIAL COURT NO. 09711

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Pursuant to a plea bargain, Appellant Jesse Junior Castro pleaded guilty to

failure to comply with sex offender registration requirements, a third-degree

felony. See Tex. Code Crim. Proc. Ann. art. 62.102 (West Supp. 2015). In

accordance with the terms of the plea bargain, the trial court sentenced Castro to




      1
       See Tex. R. App. P. 47.4.
ten years’ confinement, suspended and probated the sentence for four years,

and assessed a $500 fine.

      The State subsequently filed a motion to revoke community supervision,

alleging that Castro had violated his community-supervision conditions by failing

to make certain payments and failing to report. Castro pleaded not true to the

allegations, and the trial court, after conducting a revocation hearing, found that

the allegations were true and sentenced Castro to ten years’ confinement and

assessed a $500 fine. This appeal followed.

      Castro’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel

notified Castro of his motion to withdraw, provided him a copy of the brief,

informed him of his right to file a pro se response, informed him of his pro se right

to seek discretionary review should this court hold the appeal is frivolous, and

took concrete measures to facilitate Castro’s review of the appellate record. See

436 S.W.3d 313, 319 (Tex. Crim. App. 2014). This court afforded Castro the

opportunity to file a response on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);


                                         2
Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 23, 2015




                                         3